 


113 HR 709 IH: Upper Mississippi Conservation and River Protection Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 709 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Ellison (for himself, Mr. Paulsen, Mr. Walz, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of the Army to take actions to manage the threat of Asian carp traveling up the Mississippi River in the State of Minnesota, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Upper Mississippi Conservation and River Protection Act of 2013 or the Upper Mississippi CARP Act. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)Alternative technology barrierThe term alternative technology barrier includes an electric barrier, acoustic barrier, bubble barrier, and such other barriers as the Secretary determines appropriate. 
(2)Asian carpThe term Asian carp means— 
(A)grass carp (Ctenopharyngodon idella); 
(B)silver carp (Hypophthalmichthys molitrix); 
(C)bighead carp (Hypophthalmichthys nobilis); and 
(D)black carp (Mylopharyngodon piceus). 
(3)Lock and Dam 1The term Lock and Dam 1 means the lock and dam located on Mississippi River mile 847.8 in Minneapolis, Minnesota. 
(4)Lock and Dam 2The term Lock and Dam 2 means the lock and dam located on Mississippi River mile 815.2 upstream of Hastings, Minnesota. 
(5)Lock and Dam 4The term Lock and Dam 4 means the lock and dam located on Mississippi River mile 752.8 in Alma, Wisconsin. 
(6)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers. 
(7)Upper St. Anthony Falls Lock and DamThe term Upper St. Anthony Falls Lock and Dam means the lock and dam located on Mississippi River mile 853.9 in Minneapolis, Minnesota. 
3.Feasibility study on temporary closure of Upper St. Anthony Falls Lock 
(a)StudyThe Secretary shall conduct a study on the feasibility of temporary closure of the lock at the Upper St. Anthony Falls Lock and Dam to manage the threat of Asian carp traveling up the Mississippi River in the State of Minnesota. 
(b)Potential impactsIn conducting the study, the Secretary shall assess the potential impacts, including environmental and economic impacts of— 
(1)temporary closure of the lock; and 
(2)continuing to operate the lock. 
(c)ConsultationThe Secretary shall carry out the study in consultation with the Secretary of the Interior and appropriate Federal, State, and local entities. 
(d)Public commentIn conducting the study, the Secretary shall provide an opportunity for, and take into consideration, public comment. 
(e)ReportNot later than 6 months after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study. 
4.Feasibility study on use of other Asian carp control measures 
(a)StudyThe Secretary shall conduct a study on the feasibility of implementing control measures at the Upper St. Anthony Falls Lock and Dam and at Lock and Dam 1 to manage the threat of Asian carp traveling up the Mississippi River in the State of Minnesota. 
(b)Types of control measuresThe study shall include an examination of each of the following: 
(1)Permanent closure of the lock. 
(2)Modified lock operations. 
(3)Use of an alternative technology barrier. 
(4)Such other control measures as the Secretary determines appropriate. 
(c)Potential impactsIn conducting the study, the Secretary shall assess the potential impacts, including environmental and economic impacts of— 
(1)implementing each of the control measures to be examined under subsection (b); and 
(2)not implementing any control measures. 
(d)ConsultationThe Secretary shall carry out the study in consultation with the Secretary of the Interior and appropriate Federal, State, and local entities. 
(e)Public commentIn conducting the study, the Secretary shall provide an opportunity for, and take into consideration, public comment. 
(f)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study. 
5.Closure of locks to prevent spread of Asian carp 
(a)Discretionary closureThe Secretary may close the lock at the Upper St. Anthony Falls Lock and Dam if the Secretary determines in writing, based on the assessment of potential impacts under section 3(b), that closure of the lock is justified as a method to manage the threat of Asian carp traveling up the Mississippi River in the State of Minnesota. 
(b)Mandatory closureThe Secretary shall close the lock at the Upper St. Anthony Falls Lock and Dam if the Secretary determines that— 
(1)one or more live adult Asian carp has been captured above Lock and Dam 2; or 
(2)one or more juvenile Asian carp has been captured above Lock and Dam 4. 
(c)Determinations by Secretary of the Interior 
(1)PetitionsIf the Secretary of the Interior determines that an Asian carp has been captured that meets the criteria described in subsection (b)(1) or (b)(2), the Secretary of the Interior may transmit to the Secretary a petition for closure of the lock at the Upper St. Anthony Falls Lock and Dam. 
(2)ConsiderationAfter receiving a petition under paragraph (1), the Secretary shall— 
(A)consider the recommendation contained in the petition and prepare a written response to the recommendation; and 
(B)transmit the petition and written response to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate and make the petition and written response available to the public by electronic means, including the Internet. 
(d)Period of closureIf the Secretary closes the lock under this section, the Secretary may reopen the lock after the Secretary determines in writing that adequate measures are in place to manage the threat of Asian carp moving upstream of the Upper St. Anthony Falls Lock and Dam. 
(e)Emergency operationsNothing in this section shall prevent the Secretary from carrying out emergency lock operations necessary to mitigate flood damage. 
6.Asian Carp Control Strategy FrameworkThe Council on Environmental Quality shall incorporate the Upper Mississippi River and tributaries, the Minnesota River, and the St. Croix River into the Asian Carp Control Strategy Framework of the Council. 
7.Sense of CongressIt is the sense of Congress that, to the maximum extent practicable, Federal agencies researching Asian carp control technologies should partner with State and local shareholders, giving priority to those collaborative partnerships in which the State and local shareholders contribute to the cost of the research. 
 
